DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure (specification filed on 01/11/2019) is objected to because of the following informalities:  
Page 19 of 46, “... An outside end part of the sleeve 180 extends through the aperture...” should be amended as “... An outside end part of the sleeve 150 extends through the aperture...” since 150 is the removable deshielder cap or sleeve that is placed within the aperture 132 shown in fig. 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the insertion axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites “the insertion direction”. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 22 recites the limitation "the end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected by virtue of depending on claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-12, 18-20, 47-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsals (US 2014/0194854).
Regarding claim 1, Tsals discloses 
A medicament delivery device (200, figs. 11-16) for delivery of medicament (60, fig. 11a and par. 0088) from a container (50, fig. 11a and par. 0088 for the syringe 50 is filled with a compound 60) into an injection site through a cannula (51, fig. 11a and par. 0088), the device comprising: 
a chassis (211, figs. 11a-11e and par. 0086); 

a carriage (300) for retaining the container, the cannula and the drive mechanism (Examiner notes: the limitation “for retaining the container, the cannula and the drive mechanism” is interpreted as functional limitation. See fig. 11c for 300 retaining the cannula shield 53 and see fig. 11a for the cannula shield 53 coupled to the cannula 51, the container 50, and the drive mechanism 64/240. See fig. 12c for 300 retaining the cannula 51 and see fig. 12a for the cannula 51 coupled to the container 50 and the drive mechanism 64/240. Therefore, element 300 is configured for retaining the container 50, the cannula 51, and the drive mechanism 64/240); 
an insertion mechanism (250) for moving the carriage (300) in an insertion direction (H) (downward direction) relative to the chassis (211) from a starting position (Examiner notes: see fig. 13a for the starting position of 300 and see fig. 14a for the inserting/delivering position of 300); and 
a cannula bending mechanism (280/290/291) for bending the cannula (51) about a bending axis (B) (see annotated fig. 12c below) (Examiner notes: see fig. 12a for the straight configuration of the cannula 51 and see fig. 13a for the bent configuration of the cannula 51) to substantially align at least an end part (52) of the cannula (51) with the insertion direction (H) (downward direction) prior to movement of the carriage in the insertion direction (H) (Examiner notes: see figs. 12a-13a for bending the cannula 51 and then see figs. 13a-14a for moving the carriage 300 downward such that the cannula 51 penetrates the skin to be ready for delivery).

    PNG
    media_image1.png
    210
    402
    media_image1.png
    Greyscale


Regarding claim 2, Tsals discloses 
The medicament delivery device according to claim 1, further comprising a user-removable component (53, fig. 11a), wherein removal of the user-removable component (53) from the device (200) triggers operation of the bending mechanism (280/290/291) (Examiner notes: see fig. 11a for the user-removable component 53 wherein element 291 of the cannula bending mechanism 290 engages with the user-removable component 53. See fig. 12a for the removable of the user-removable component 53 such that element 291 of the cannula bending mechanism 290 engages with the cannula 51, which allows the operation of the bending mechanism as shown in fig. 13a. Therefore, the removal of the user-removable component 53 from the device 200 allows the engagement between the cannula 51 and the cannula bending mechanism 280/290/291 and triggers operation of the bending mechanism).
Regarding claim 6, Tsals discloses the medicament delivery device according to claim 1, comprising a contact face (bottom face of 211 that is in contact with patient’s skin 10, fig. 12a and par. 0086) for contacting the injection site (see fig. 12a and par. 0086), and wherein the 
Regarding claim 7, Tsals discloses the medicament delivery device according to claim 6, wherein the container axis (axis of container 50) is substantially parallel to the contact face (bottom face of 211 that is in contact with patient’s skin 10) (Examiner notes: see figs. 12a and 13a, the axis of container 50 is substantially parallel to the bottom face of 211 that is in contact with patient’s skin 10).
Regarding claim 8, Tsals discloses the medicament delivery device according to claim 6, wherein the bending axis (B) (see annotated fig. 12c above in claim 1) is substantially parallel to the contact face (bottom face of 211 that is in contact with patient’s skin 10) (Examiner notes: see fig. 12a and annotated fig. 12c in claim 1, the bending axis is substantially parallel to the bottom face of 211 that is in contact with patient’s skin 10).
Regarding claim 9, Tsals discloses the medicament delivery device according to claim 1, wherein the bending axis (B) (see annotated fig. 12c above in claim 1) is substantially perpendicular to the container axis (A) (axis of container 50, see figs. 14a and 15a) (Examiner notes: see annotated fig. 12c in claim 1 and see fig. 14a, the bending axis is substantially perpendicular to the axis of container 50).
Regarding claim 10, Tsals discloses the medicament delivery device according to claim 1, further comprising an interlock arrangement (engagement between elements 257 and 218 as shown in fig. 12a) for preventing operation of the insertion mechanism (250) (Examiner notes: see fig. 12a, 257 engages with 218 to prevent 250 from moving downward) until the cannula (51) has been aligned with the insertion axis (H) (downward direction/axis) (Examiner notes: see fig. 12a, 257 engages with 218 to prevent 250 from moving downward. See fig. 13a and par. 0095, when the cannula 51 is aligned with the insertion opening 214, section 285 of the bending 
Regarding claim 11, Tsals discloses the medicament delivery device according to claim 10, wherein the interlock arrangement (engagement between elements 257 and 218 as shown in fig. 12a) is switchable from a first position (first position is where 257 engages with 218 shown in fig. 12a) in which operation of the insertion mechanism is prevented (Examiner notes: see fig. 12a, 250 is prevented from moving downward) to a second position (second position is where 257 disengages from 218 shown in fig. 13a) in which operation of the insertion mechanism is possible (Examiner notes: see figs. 13a and 14a, 250 is allowed to move downward for cannula 51 to penetrate the skin).
Regarding claim 12, Tsals discloses the medicament delivery device according to claim 11, wherein the interlock arrangement (engagement between elements 257 and 218 as shown in fig. 12a) is held in the first position (first position is where 257 engages with 218, fig. 12a) by a user-removable 213185/15component (53) (Examiner notes: see fig. 11a for element 53 being coupled to the cannula 51. When 53 is coupled to cannula 51, 257 engages with 218 to prevent 250 from moving downward), and wherein the interlock arrangement is switchable to the second position (second position is where 257 disengages from 218, fig. 13a) after removal of the user-removable component (53) (Examiner notes: see fig. 12a for 53 being removed from cannula 51. See fig. 13a for 257 disengages from 218 and cannula 51 being bent by the bending mechanism 280/290/291. Therefore, after removal of 53, 257 deflects to be disengaged from 218 to disable the interlock arrangement).
Regarding claim 18, Tsals discloses the medicament delivery device according to claim 1, wherein the drive mechanism (64/240) is activated in response to the carriage (300) reaching an activation position (fig. 14a) during movement of the carriage (300) in the insertion direction (H) (downward direction) (Examiner notes: see figs. 11a, 12a, 13a, and par. 0089, the opening of the rod 66 and the retainer 213 of 211 are engaged retaining the spring 240 compressed. 
Regarding claim 19, Tsals discloses the medicament delivery device according to claim 18, comprising a drive trigger (66) associated with the chassis (211) for activating the drive mechanism (64/240) when the carriage (300) reaches the activation position (fig. 14a) (Examiner notes: See fig. 14a and par. 0096, the turn of 250 releases 66 of 64 from 213 of the chassis 211; therefore, the driving spring 240 is activated and the compound delivery is initiated).
Regarding claim 20, Tsals discloses the medicament delivery device according to claim 1, further comprising a retraction mechanism (pulling on 280, fig. 16a and par. 0099) for moving the carriage (300) with respect to the chassis (211) in a retraction direction (upward direction) opposite to the insertion direction (H) (downward direction) to withdraw the cannula (51) after the delivery of the medicament (60) (Examiner notes: see fig. 16a and par. 0099, pulling on 280 cause the cannula 51 withdrawn from the tissue into the device 200, then the device is peeled off the skin and discarded).
Regarding claim 47, Tsals discloses the medicament delivery device according to claim 1, wherein the cannula (51) is substantially coaxial with the container axis (A) (axis of container 50) in a starting state of the device (see fig. 11a).
Regarding claim 48, Tsals discloses the medicament delivery device according to claim 47, wherein the cannula (51) comprises a needle (51) attached to an end of the container (an end of container 50, see fig. 11a).
Regarding claim 49, Tsals discloses the medicament delivery device according to claim 48, wherein the container (50) comprises a syringe body of a pre-filled syringe (see fig. 11a and par. 0088 for the syringe 50 filled with a compound 60).

Claim(s) 33-35, 37-39, 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCullough et al. (US 2017/0368260).
Regarding claim 33, McCullough discloses 
A medicament delivery device (100, figs. 2A-3B) for delivery of medicament (132, fig. 2C and par. 0037) from a container (130, fig. 2C and par. 0037) into an injection site (injection site at the body/skin B of the patient, fig. 3B) through a cannula (138, fig. 2C), the device comprising: 
a contact face (bottom face of device 100 that is in contact with the body/skin B of the patient, see fig. 3A) for placement against the injection site (injection site at the body/skin B of the patient);  8PATENT 213185/15 
a drive mechanism (140, fig. 2C and par. 0038) for driving a piston member (134) of the container (130) along a container axis (A) (axis of container 130) to expel the medicament (132) through the cannula (138), the container axis (A) (axis of container 130, fig. 2C) being substantially parallel to the contact face (bottom face of device 100 that is in contact with the body/skin B of the patient); 
an insertion mechanism (150, fig. 2C and par. 0039) operable to move the cannula (138) in an insertion direction (H) (downward direction, fig. 3B) to extend the cannula (138) through an aperture (120) in the contact face (bottom face of device 100 that is in contact with the body/skin B of the patient, see fig. 3B); 
a sensor (190, figs. 2B-2C and par. 0035) for detecting if the contact face is in contact with the injection site (see pars. 0035, 0042, and 0048); and 
an interlock (194) coupled to the sensor (190) and switchable from a first state (locking state) in which operation of the insertion mechanism (150) is prevented to a second state (unlocking/activating state) in which operation of the insertion mechanism (150) is possible, in response to the contact face being placed against the injection site (Examiner notes: see par. 
Regarding claim 34, McCullough discloses the medicament delivery device according to claim 33, wherein the sensor (190) comprises a sensing element (192) disposed at the contact face (bottom face of device 100 that is in contact with the body/skin B of the patient, see fig. 3A) and arranged to contact the injection site (injection site at the body/skin B of the patient) when the contact face is placed against the injection site (see fig. 3B).
Regarding claim 35, McCullough discloses the medicament delivery device according to claim 34, wherein the sensing element (192) is biased to project from the contact face (see fig. 2C), and wherein the sensing element (192) is movable into a retracted position when the contact face is placed against the injection site (see figs. 3A-3B).
Regarding claim 37, McCullough discloses the medicament delivery device according to claim 33, comprising a trigger arrangement (164) that is moveable (Examiner notes: see figs. 3A-3B for the movement of 164) to operate the insertion mechanism (150), and wherein the interlock (194) prevents movement of the trigger arrangement (164) when the interlock is in the first state (Examiner notes: see par. 0042, 194 controls the switch lift 180 based on signals 194 receives from sensor 190. Specifically, if sensor 190 sends a signal indicating that the device 
Regarding claim 38, McCullough discloses the medicament delivery device according to claim 37, wherein the interlock (194) comprises a trigger blocking element (162) for blocking the movement of the trigger arrangement (164) (Examiner notes: see par. 0042, 194 controls the switch lift 180 based on signals 194 receives from sensor 190. Specifically, if sensor 190 sends a signal indicating that the device 100 is properly engaged with the body B of the patient, and therefore occupying the second state, 194 can send a signal to the switch lift 180 which causes it to raise the switch assembly 162 from the formant state to the ready state. If after raising the switch assembly 162 and prior to the patient activating the device 100 via actuator 164, 194 receives another signal from sensor 190 that the device activation mechanism 160 has partially or completely disengaged from the body B of the patient, therefore occupying the first state, 194 can cause the switch lift 180 to lower the switch assembly 162, thereby re-locking the actuator and the device activation mechanism 160).
Regarding claim 39
Regarding claim 42, McCullough discloses the medicament delivery device according to claim 37, wherein the contact face (bottom face of device 100 that is in contact with the body/skin B of the patient, see fig. 3A) comprises a base of the device (base of 100, see fig. 3A), and wherein the trigger arrangement (164) is disposed on a side wall of the device (top wall of 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsals (US 2014/0194854) in view of Carrel et al. (US 2010/0268170).
Regarding claim 3, Tsals discloses the medicament delivery device according to claim 2, as set forth above, except for wherein the user-removable component comprises a deshielder for removing a shield from the cannula.
Tsals only discloses a shield (53) used to protect the cannula (51) prior to use (see fig. 11a). Tsals also discloses that the device could have an additional component for ease of the 
However, Carrel teaches a medicament delivery device (1, fig. 6) comprising a deshielder (90) and a needle shield (21) wherein once the user is ready to use the device 1, he removes the deshielder 90 as shown on fig. 6. By removing the deshielder 90, he also removes the needle shield 21 and the device 1 is ready to be used (par. 0088).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tsals’s device by adding a deshielder, as taught by Carrel, for the purpose of providing easy removal of the shield from the cannula (par. 0088 of Carrel).
 
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (US 2017/0368260) in view of McCullough’s embodiment 200 in figs. 4A-4C.
Regarding claim 41, McCullough discloses the medicament delivery device according to claim 37, as set forth above, except for wherein the trigger arrangement comprises a trigger lever arranged to pivot to operate the insertion mechanism.
McCullough’s embodiment 100 in figs. 2A-3B only discloses the trigger arrangement (164) and the insertion mechanism 150 operable to move the cannula 138 downward to extend the cannula 138 through an aperture 120 into the body B of the patient (see fig. 3B).
However, McCullough’s embodiment 200 in figs. 4A-4C teaches the trigger arrangement (264, fig. 4A) comprises a trigger lever (158) arranged to pivot to operate the insertion mechanism (Examiner notes: see fig. 4C and par. 0053, when 264 is depressed, the trigger wire 294 is pulled in the direction of arrow A1, which in turn rotates the needle holder 154 a few degrees and causes 158 to slide off the top edge 152t of the needle holder guide wall 152, thereby activating the insertion mechanism 150 so that the cannula 138 extends out from the bottom wall 114 and penetrates the body tissue of the patient).
.
 
Allowable Subject Matter
Claim(s) 4-5, 13-17, 21-32, 36, 40, 43-46 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record(s) is/are Tsals (US 2014/0194854), McCullough et al. (US 2017/0368260).
Regarding claim 4, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a cannula bending mechanism for bending the cannula about a bending axis to substantially align at least an end part of the cannula with the insertion direction prior to movement of the carriage in the insertion direction wherein the bending mechanism comprises a bending member that is axially moveable along the bending axis into engagement with the cannula and turnable about the bending axis to apply a bending force to the cannula, in combination with the total structure and function as claimed. 
Tsals only discloses the device (200) with the cannula bending mechanism (280/290/291) for bending the cannula (51) about a bending axis to substantially align the distal end (52) of the cannula with the insertion/downward direction prior to movement of the carriage in the insertion direction (figs. 12a-14a) wherein the bending mechanism comprises bending 
No combination of prior art was found to teach or suggest each and every element of claim 4.
Claim 5 is objected by virtue of depending on claim 4.
Regarding claim 13, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a sensor for switching the interlock arrangement to the second position when a contact face of the device is placed against the injection site.
Tsals only discloses the device (200) with the interlock arrangement (engagement between elements 257 and 218 as shown in fig. 12a) wherein the interlock arrangement is disabled by the inward deflection of element 257, fig. 13a).
No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 14, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising the insertion mechanism with a latch arrangement and a trigger component wherein the latch arrangement is for holding the carriage in the starting position and the trigger component is used to release the latch arrangement to allow movement of the carriage in the insertion direction and wherein operation of the trigger component is blocked by the interlock arrangement when the interlock arrangement is in a first position.
Tsals only discloses the device (200) with the interlock arrangement (engagement between elements 257 and 218 as shown in fig. 12a), and the insertion mechanism (250) with a latch arrangement (engagement between elements 284 and 303 as shown in fig. 11a) for holding the carriage (300) in the starting position (fig. 13a) and a trigger component (285) 
No combination of prior art was found to teach or suggest each and every element of claim 14.
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a drive mechanism with a drive member, a driver, and a force transmitter wherein the drive axis is substantially parallel to and spaced from the container axis.
Tsals only discloses the device (200) comprising a drive mechanism (64/240) with a drive member (64) movable with respect to the carriage (300) and a driver (240) for applying a driving force (compression force) to the drive member (64) along a drive axis (axis of 64), and a force transmitter (65) for transmitting the driving force from the drive member (64) to the piston member (58) wherein the drive axis is the container axis (see fig. 14a for the axis of drive member 64 and the axis of container 50).
No combination of prior art was found to teach or suggest each and every element of claim 15.
Claims 16-17 is objected by virtue of depending on claim 15.
Regarding claim 21, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising an insertion spring for biasing the carriage in the insertion direction, and a coupling arrangement for releasably coupling the insertion spring to the carriage and for decoupling the insertion spring from the carriage upon activation of the retraction mechanism.
Tsals only discloses the device (200) wherein the carriage is pushed in the insertion direction when 280 and 250 are pushed downward and the carriage is retracted in the retraction direction when 280 is pulled upward (see figs. 11-16).

Claims 22-28 is objected by virtue of depending on claim 21.
Regarding claim 29, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a wheel for rotation with respect to the carriage by the drive mechanism, wherein the retraction mechanism is activated upon rotation of the wheel through a pre-defined angle.
Tsals only discloses the device (200) wherein the carriage is pushed in the insertion direction when 280 and 250 are pushed downward and the carriage 300 is retracted in the retraction direction when 280 is pulled upward (see figs. 11-16).
No combination of prior art was found to teach or suggest each and every element of claim 29.
Claims 30-31 is objected by virtue of depending on claim 29.
Regarding claim 32, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a retraction spring for driving movement of the carriage in the retraction direction to retract the cannula after the delivery of the medicament.
Tsals only discloses the device (200) wherein the carriage is pushed in the insertion direction when 280 and 250 are pushed downward and the carriage 300 is retracted in the retraction direction when 280 is pulled upward (see figs. 11-16).
No combination of prior art was found to teach or suggest each and every element of claim 32.
Regarding claim 36, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a sensor with a sensing element wherein the sensing element is disposed in the aperture in the contact face and wherein the 
McCullough only discloses the device (100, fig. 2C) with a sensor (190) and a sensing element (192) disposed in an aperture (122) and a cannula disposed in a different aperture (120).
No combination of prior art was found to teach or suggest each and every element of claim 36.
Regarding claim 40, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising an interlock with a beam member wherein the beam member is arranged to pivot upon switching the interlock from the first state to the second state.
McCullough only discloses the device (100, fig. 2C) with an interlock (194) and the beam member (rod of 180 shown in fig. 2D).
No combination of prior art was found to teach or suggest each and every element of claim 40.
Regarding claim 43, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a sensor for detecting if the contact face is in contact with the injection site, an interlock coupled to the sensor, and a user-removable component wherein the user-removable component prevents switching of the interlock from the first state to the second state until the user-removable component has been removed.
McCullough only discloses the device (100, fig. 2C) with a sensor (190) and an interlock (194) coupled to the sensor (190) and switchable from a first state (locking state) to a second state (unlocking/activating state).
Tsals only discloses the device (200) with an interlock (engagement between elements 257 and 218 as shown in fig. 12a) switchable from a first state (fig. 12a) to a second state (fig. 
No combination of prior art was found to teach or suggest each and every element of claim 43.
Claims 44-45 is objected by virtue of depending on claim 43.
Regarding claim 46, the cited prior arts fail to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a sensor for detecting if the contact face is in contact with the injection site, and a carriage wherein the carriage is biased for movement in the insertion direction relative to the contact face upon operation of the insertion mechanism.
McCullough only discloses the device (100, fig. 2C) with a sensor (190) and a carriage (110) for retaining the container (130), the cannula (138) and the drive mechanism (140).
Tsals only discloses the device (200, figs. 11-16) with a carriage (300) for retaining the container (50), the cannula (51) and the drive mechanism (64/240).
No combination of prior art was found to teach or suggest each and every element of claim 46.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783